DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/22 has been entered.

Response to Arguments
Applicant's arguments filed 05/24/22 have been fully considered but they are not persuasive.
On pages 7-8 Applicant argues amendments overcome the rejection of record.
The Examiner respectfully agrees, but notes that upon further search, other prior art was found to be relevant to the claimed invention. See below.

Election/Restrictions
The restriction requirement mailed 10/30/20 with regards to the species election of the valve type is herein considered withdrawn. The prior art has proven that these species are obvious. Please see the rejection below, regarding the obviousness of each valve type.
Claim 3 is accordingly rejoined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the proximal leg, distal head, distal leg, and implant structure being fastened to the fastening devices, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 23-25 and 28-30 are objected to because of the following informalities:  
Claims 23-24 and 28-29 all recite “then” when the Examiner believes “than” is the intended word.  
Claims 23-25 and 28-30 all also refer to “each distal leg” when the claims from which these depend actually refer to a proximal leg and a distal head, making it unclear whether or not the claims are referring to the proximal leg or establishing new antecedent basis for “distal legs”. For the purposes of examination this will be understood to be the “proximal leg”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 24 and 29 are rejected for having new matter, as the specification/drawings and originally filed invention does not have support for “each distal head has a smaller height in the circumferential direction then each distal leg in the circumferential direction” (sic). The specification doesn’t refer to a circumferential height, and thus doesn’t have support, and the drawings don’t appear to show any “circumferential height” let alone a distal head height being smaller than a leg height. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 29 are indefinite since they claim each distal head has a “smaller height in the circumferential direction” than each distal leg in the circumferential direction. First, the Examiner notes that “height” in a “circumferential direction” is unclear, since as the Examiner best understands the wording of the claim, this would actually be referring to a width, since widths extend side to side (e.g. circumferentially) whereas heights traditionally extend up/down (e.g. longitudinally). While this interpretation might be possible, this appears to go against both claims 23 and 28 which have already stated that the head has a larger circumferential width than the legs, as well as the drawings which show the head as being wider than the legs. The specification does not touch on an “height in the circumferential direction” of any structure in the invention (and doesn’t even mention a “proximal leg” or a “distal head”). It is accordingly unclear what this claim means since it appears to go against the Examiner’s best understanding of the invention of record. It is also considered new matter for this reason. Since the issues cannot be resolved, the Examiner cannot examine these claims with prior art. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 7, 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacochen et al. (US 20120022639 A1) hereinafter known as Hacochen in view of Chau et al. (US 20110137397 A1) hereinafter known as Chau.
Regarding claims 1 and 20 Hacochen discloses a medical valve implant comprising  an implant structure (Annotated Figure 3c (outer ring)) fastened to a base body (Annotated Figure 3c (inner stent)),
wherein the base body includes a collar extending in a circumferential direction around the implant structure (Annotated Figure 3c; the base body includes a collar with multiple diamond-shaped rows), which includes a first cell structure composed of a plurality of cells (Annotated Figure 3c (e.g. the bottom row of cells)) which is provided to form in an intended end state, an intended inner cross section of the base body that is matched to an intended outer cross-section of the implant structure (Annotated Figure 3c; Figure 2k), and the base body has holding devices at its very distal end (Annotated Figure 3c),
wherein each holding device has a proximal leg and a distal head (Annotated Figure 3c; the proximal leg is understood to be the part of the holding device which is connected to the bottom end of the base body’s distalmost row of cells, and the distal head is understood to start at the distalmost part of the base body and extend upward and outward from its junction with the proximal leg), and 
wherein the proximal leg of each holding device directly connects a distal most end of one of the cells of the first cell structure to the distal head of a same holding device (Annotated Figure 3c), 
wherein the holding devices are situated in the circumferential direction (Annotated Figure 3c) and extend longitudinally away from the first cell structure along a flow direction (Annotated Figure 3c the holding devices first extend downward and then upward), and wherein the base body further comprises fastening devices to which the implant structure is fixed and which are situated in the circumferential direction (Annotated Figure 3c),
but is silent with regards to each distal head of each holding device canting radially inward.
However, regarding claims 1 and 20 Chau teaches wherein holding devices for grasping leaflets can take many shapes, including those which cant radially inward (Figure 35 item 626). Hacochen and Chau are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Hacochen so that the holding devices take a shape which cants radially inward as is taught by Chau since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Hacochen since this shape is described as being able to ensnare the leaflets as shaped ([0240]).



    PNG
    media_image1.png
    683
    688
    media_image1.png
    Greyscale

Regarding claims 3 and 19 the Hacochen Chau Combination teaches the valve implant of claim 1 substantially as is claimed,
wherein Hacochen further teaches the implant structure/medical valve is a mitral valve ([0030]).
Regarding claim 4 the Hacochen Chau Combination teaches the valve implant of claim 1 substantially as is claimed,
wherein Hacochen further discloses the base body is a self-expanding stent ([[0238] nitinol wireframe indicates ability of the frame to self-expand).
Regarding claim 7 the Hacochen Chau Combination teaches the valve implant of claim 1 substantially as is claimed,
wherein Chau further teaches the legs of the holding devices cant radially outward and inward (Figure 35).
Regarding claim 21 the Hacochen Chau Combination teaches the valve implant of claim 1 substantially as is claimed,
wherein Hacochen further discloses at least one of the holding devices is solid (there isn’t any mention of the holding devices of Hacochen being hollow. Alternatively, there isn’t any mention of the holding devices being liquid or gas. Alternatively, Chau teaches their holding devices are wireform (Figure 35 item 626; [0114] and wires are not understood to be hollow).
Regarding claim 22 the Hacochen Chau Combination teaches the valve implant of claim 1 substantially as is claimed,
wherein Hacochen further discloses at least one of the distal heads is solid (see the explanation/rejection to claim 21 above).
Regarding claim 23 the Hacochen Chau Combination teaches the valve implant of claim 1 substantially as is claimed,
wherein Hacochen further discloses each distal head has a larger width in the circumferential direction than each [proximal] leg in the circumferential direction (Annotated Figure 3c).
Regarding claim 25 Artof discloses the valve implant of claim 1 substantially as is claimed,
wherein Hacochen further discloses each [proximal] leg has a rectangular cross-section (Annotated Figure 3c).
Regarding claim 26 see the rejection to claim 21 above.
Regarding claim 27 see the rejection to claim 22 above. 
Regarding claim 28 see the rejection to claim 23 above.
Regarding claim 30 see the rejection to claim 25 above.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacochen and Chau as is applied above in view of Seguin et al. (US 20070043435 A1) hereinafter known as Seguin.
Regarding claim 2 the Hacochen Chau Combination teaches the valve implant of claim 1 substantially as is claimed,
but is silent with regards to the implant being an aortic valve.
However, regarding claim 2 Seguin teaches prosthetic valves are known to be useful for both mitral valves as well as aortic valves, among other valves of the heart ([0043]). Hacochen and Seguin are involved in the same field of endeavor, namely prosthetic heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Hacochen Chau Combination so that it was useful as an aortic valve in order to treat a wider variety of heart ailments with existing valve technology, thereby increasing the usefulness of the product of the Combination.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/09/22